O’Connor, J.,
dissents and votes to reverse the judgment of conviction and order a new trial, with the following memorandum:
On this appeal, defendant contends, inter alia, that he was denied a fair trial as a result of sundry prejudicial errors committed during the course of the trial. A careful review of the record convinces me that defendant’s contention is meritorious and hence I vote to reverse the judgment and order a new trial.
The most patent error cited by defendant involved the court’s charge with respect to the alibi evidence and burden of proof. Although defense counsel brought to the court’s attention following its charge that the People were obliged to disprove the alibi defense beyond a reasonable doubt, the court rejected this statement as a pronouncement of the law and delivered no further charge. The Court of Appeals has, however, ruled that "the People have the burden of disproving an alibi beyond a reasonable doubt, and a Judge must unequivocally state that burden in the jury charge” (People v Victor, 62 NY2d 374, 378). Here, the Trial Judge failed to so state, and by "either expressly or impliedly s[eeking] or requesting] a particular ruling or instruction”, defense counsel has, in my opinion, "thereby protested the court’s ultimate disposition of the matter”, preserving the issue for review (CPL 470.05 [2]).
Furthermore, defendant was prejudiced by several improprieties committed by the prosecutor during summation. In his closing comments, the prosecutor improperly bolstered his own witnesses, intimated that the defense witnesses had lied and invited, at least implicitly, the jury to draw a negative *751inference from defendant’s failure to testify (see, People v Brown, 91 AD2d 615).
Although the errors contained in the prosecutor’s summation were not objected to, the cumulative effect of all of the aforementioned errors, in my view, deprived defendant of a fair trial. Accordingly, I dissent and cast my vote for reversal.